[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
COUNSEL FEES OF COUNSEL FOR THE MINOR CHILD
The court finds the sum of $1,520.73 for fees and disbursements for counsel for the minor child to be fair and reasonable; the court allows such amount and grants counsel for the minor child's motion. The court orders that $138.00 presently being held in an escrow account be applied to that amount leaving a balance of $1,382.73. The court orders that this sum shall be paid to counsel for the minor child by the State of Connecticut from funds appropriated to the Judicial Department pursuant to the provisions of 46b-62 of the General Statutes, the minor child having received state aid.
EDGAR W. BASSICK, III, JUDGE CT Page 499